In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Orange County (Murphy, J.), entered December 18, 1997, which, upon a jury verdict, is in favor of the defendants and against them dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The plaintiff Thomas Stanley was injured falling off a ladder while removing Christmas lights from the outside of the defendant’s residence. Just prior to the fall, the defendant Anthony Colombo was holding the ladder, but released his hold to answer the telephone. Seconds later, Stanley fell.
The jury’s finding that Colombo was not negligent could have been reached on a fair interpretation of the evidence (see, Ramirez v Sears, Roebuck & Co., 236 AD2d 530, 531; Nicastro v Park, 113 AD2d 129, 133-134). Ritter, J. P., Sullivan, Altman and McGinity, JJ., concur.